Beckworth, Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, *280Defendant, that the items marked “A” and initialed WW by Import Specialist Walter Wenrath on the invoices accompanying the entries covered by the protests listed in the Schedule A below, which Schedule A is made a part of this stipulation, which were classified under Item 657.20, Tariff Schedules of the United States, with duty at 19% ad valorem, consist of articles in chief value of brass (not iron or steel as classified) not coated or plated with precious metal.
The Plaintiff limits his protests as amended to the claim for classification under Item 657.35 of the Tariff Schedules.
The protests in said Schedule A are submitted for decision upon this stipulation.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the items marked with the letter “A” and with the initials of the import specialist on the invoices accompanying the entries covered by the protests enumerated in schedule A, attached hereto and made a part hereof, are properly dutiable at 1.275 cents per pound, and 15 per centum ad valorem, under item 657.35, Tariff Schedules of the United States, as articles of copper, not coated or plated with precious metal, other.
The protests are sustained and judgment will be entered for the plaintiffs.